DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because certain photographs provided as parts of drawings are not of sufficient quality for reproduction and texts are not legible (for example, see Figs. 4-6, 13, 15 in the  PGPub2002/0026634 of the instant application).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2009/0180747 by Schrauwen et al.
Regarding claim 13, Schrauwen teaches an optical modulator comprising: an optical waveguide (waveguide 10, Fig. 1) disposed on a buried oxide layer; a microring resonator (resonator rings 11, 12, Fig. 1) disposed on the buried oxide layer and optically coupled to the optical waveguide (both the waveguide and the resonator rings are fabricated by lithography on an SOI material system using the oxide/insulator of SOI as the cladding layer, [0046], the structure of which is also illustrated in Fig. 5); a first vertical grating coupler (15, left side Fig. 1(b)) coupled to an input port (receiving an input signal from an input fiber 16) of the optical waveguide, the first vertical grating coupler being coupled to an optical source (inherent for creating the input signal), wherein the optical source is to generate a first optical wave (the optical signal); and a second vertical grating coupler (15, right side Fig. 1(b)) coupled to an output port (transmitting an output signal to an output fiber 17) of the optical waveguide to output a second optical wave (the output signal), the second optical wave resulting from an interaction between the first optical wave and the microring resonator (result of the input signal propagating through the photonic circuit in Fig. 1).
Regarding claim 18, Schrauwen should be able to create an optical response of the microring resonator is isotropic with respect to an axis of symmetry of the microring resonator, since it meets all the structural limitations of the claimed invention.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105954892 A patent publication by Hu et al. in view of U.S. PGPub 2016/0048041 by Cunningham et al.
Regarding claim 1, Hu teaches an apparatus comprising: a buried oxide layer (SiO2 buffer layer 7) disposed on a substrate (silicon substrate 8); a microring resonator (annular waveguide 2) disposed on the buried oxide layer and within a bonded semiconductor layer (Si-PLZT hybrid structure, layers 3 and 6); an optical waveguide (straight silicon waveguide 1, Fig. 2) disposed on the buried oxide layer within the bonded semiconductor layer (Fig. 2) and optically coupled to the microring resonator, wherein the optical waveguide is to input a first optical wave into the microring resonator (Hu teaches “silicon rectangular flat straight waveguide for input and output of the optical signal”, line 1 on the third page of English translation); and a set of electrodes disposed adjacent to the microring resonator (internal coplanar traveling wave electrode 4, outer ring coplanar traveling wave electrode 5), wherein, in response to an electrical signal, the set of electrodes are to: modulate (Hu’s invention is an electro-optic ring modulator) the first optical wave into a modulated optical wave of transverse magnetic polarization within the microring resonator (Hu indicates TM/TE modes in the resonator 2, first paragraph on the fifth page of English translation; furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)); and output the modulated optical wave to the optical waveguide (Hu teaches “silicon rectangular flat straight waveguide for input and output of the optical signal”, line 1 on the third page of English translation).
Hu does not specify whether there is an oxide layer deposited on top of the optical waveguide and microring resonator.  Cunningham also teaches a ring resonator formed on an SOI substrate (Fig. 1) comprising a semiconductor layer 114 over a buried oxide layer 128, an oxide layer 128 over the semiconductor layer, a bus optical waveguide 212 optically coupled to a ring-resonator optical waveguide 214, wherein the ring-resonator optical waveguide may include a rib optical waveguide fabricated by partially etching through a thickness of semiconductor layer 114.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, by adding the oxide layer over the waveguide and resonator of Hu’s invention, as suggested by Cunningham.  The reason is that the oxide layer may passivate the walls of ring-resonator optical waveguide 214 and may improve the optical confinement in the optical waveguides in integrated circuit.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. and Cunningham et al. as applied to claim 1 above, and further in view of U.S. PGPub 2020/0201138 by Lin et al.  Hu and Cunningham suggest the claimed apparatus having a thin film structure as stated above but do not specify at least one of the optical waveguide or the microring resonator is a Z-cut lithium niobate.  However, LiNbO3 is an electro-optic material commonly used in optical modulation, particularly in the infrared wavelength.  Lin teaches a microring resonator fabricated with z-cut lithium niobate (Fig. 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention suggested by Hu and Cunningham, by using the Z-cut lithium niobate to form the microring resonator as suggested by Lin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (e.g., anisotropic thermo-optic property) for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. and Cunningham et al. as applied to claim 1 above, and further in view of U.S. PGPub 2010/0187402 by Hochberg et al.  Hu and Cunningham suggest the claimed apparatus as stated above but do not specify a single-mode optical waveguide, wherein the optical waveguide and the microring resonator are separated by a distance of between 100 nanometers (nm) and 4000 nm.  Hochberg teaches a high-Q ring resonator on an SOI structure whose geometry has the highest Q for a resonator based on a single mode silicon waveguide, with a ring to input waveguide spacing of 550 nm. (See at least Hochberg, [0075]-[0077], [0094])  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use single mode waveguide structure with a gap spacing of 550nm as suggested by Hochberg, in order to achieve a high Q-factor for the resonator device.
Regarding the first optical wave being in TM mode, it is an intended use and/or function of the claimed product.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Cunningham as applied to claim 1 above, and further in view of CN 101858745 A patent publication by Xiong et al.
Regarding claim 12, Hu and Cunningham suggest the microring resonator modulating device as stated above but do not specify first and second grating couplers coupled to the optical waveguide as claimed.  Xiong teaches a ring resonator apparatus comprising: an optical waveguide (waveguide 6, Fig. 2); a ring resonator (5, Fig. 2); a first vertical grating coupler (input grating 4) coupled to an input port (left side of the waveguide 6, Fig. 2) of the optical waveguide, the first vertical grating coupler being coupled to an optical source (VCSEL 1, Figs. 1, 2), wherein the optical source is to generate a first optical wave (an input light signal to the grating 4); and a second vertical grating coupler (grating 9, Fig. 2) coupled to an output port (port 1, Fig. 3, toward a detector 2) of the optical waveguide to output a second optical wave (toward a detector 2, Fig. 2), the second optical wave resulting from an interaction between the first optical wave and the microring resonator (result of the input signal propagating through the photonic circuit in Figs. 2, 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention suggested by Hu and Cunningham, by coupling input and output ends with grating couplers as suggested, to receive and transmit the light wave for the microring resonator modulating device.  The reason is it “solves the low coupling efficiency, pattern matching difficult” (Xiong, [0018]).
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauwen et al. as applied to claim 13 above, and further in view of U.S. PGPub 2010/0187402 by Hochberg et al., and further in view of U.S. Patent 6,636,668 to Al-hemyari et al.  
Regarding claim 14, Schrauwen teaches the claimed microring resonator apparatus as stated above but do not specify a single-mode optical waveguide, wherein the optical waveguide and the microring resonator are separated by a distance of between 100 nanometers (nm) and 4000 nm.  Hochberg teaches a high-Q ring resonator on an SOI structure whose geometry has the highest Q for a resonator based on a single mode silicon waveguide, with a ring to input waveguide spacing of 550 nm. (See at least Hochberg, [0075]-[0077], [0094])  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use single mode waveguide structure with a gap spacing of 550nm as suggested by Hochberg, in order to achieve a high Q-factor for the resonator device.
Schrauwen further does not teach additional optical waveguides or resonators used in the invention and coupled to the microring resonator.  Al-hemyari teaches a tunable (modulated) ring resonator (Fig. 1) comprising a ring resonator 5 coupled to a first waveguide (waveguide 1) and a second waveguide (waveguide 3), wherein light propagating in the input waveguide 1 with a wavelength on resonance with the resonance wavelength of the microcavity resonator 5 is coupled to the microcavity resonator 5, and from the microcavity resonator 5 the light is coupled to the output waveguide 3, by way of example, n1, for transmission therefrom, and light propagating in the input waveguide 1 with a wavelength that is off resonance with the microcavity resonator 5 is not coupled to the microcavity resonator 5, but continues to propagate in the input waveguide 1 for output therefrom.  Each of the first and second waveguides in Al-hemyari’s invention has input and output ports and therefore would be equipped with input and output grating couplers for the input and output ports when considered in view of Schrauwen’s invention, i.e., the first waveguide 1 may be equipped with first/input and second/output grating couplers and the second waveguide 3 may be equipped with third/output grating coupler, wherein the second grating coupler outputs an optical wave with a wavelength on resonance with the resonance wavelength of the microcavity resonator 5, and wherein the third/output grating coupler outputs an optical wave with a wavelength that is off resonance with the microcavity resonator 5.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schrauwen’s invention, by incorporating the microring resonator with an additional waveguide, as suggested by Al-hemyari.  The reason is a resonator can serve as a wavelength-specific routing device which guides particular wavelengths of light from an input path to one of several output paths.  (It is noted the claim language does not require two separation distances to be of same or different values.)
Regarding claim 15, Al-hemyari further suggests first optical waveguide is coupled to the microring resonator at a first point of the microring resonator, and wherein the second optical waveguide is coupled to the microring resonator at a second point of the microring resonator, the second point being opposite the first point along a diameter of the microring resonator, as illustrated in an equivalent alternate arrangement Fig. 9A, for the same wavelength-specific routing purpose.
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauwen et al. as applied to claim 13 above, and further in view of U.S. PGPub 2020/0201138 by Lin et al.  
Regarding claim 16, Schrauwen teaches the claimed ring resonator apparatus as stated above but do not specify at least one of the optical waveguide or the microring resonator is a Z-cut lithium niobate.  However, LiNbO3 is an electro-optic material commonly used in optical modulation, particularly in the infrared wavelength.  Lin teaches a microring resonator fabricated with z-cut lithium niobate (Fig. 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention suggested by Hu and Cunningham, by using the Z-cut lithium niobate to form the microring resonator as suggested by Lin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (e.g., anisotropic thermo-optic property) for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the first and second optical waves being in TM mode, it is an intended use and/or function of the claimed product.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Regarding claim 17, Schrauwen teaches a radius of the microring resonator is between approximately 1 micron (µm) and 1000 µm (see [0046]).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach inner and outer electrodes in addition to a top electrode that is disposed on top of the deposited oxide layer and located centrally above the microring resonator, when considered in view of the rest of the limitations of the base claim.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Schrauwen is the closest prior art of record to claim 13 but teaches away from using electrode (heater or heating element) for tuning the resonant device and therefore fails to suggest a first electrode disposed on the buried oxide layer and coupled to a ground potential; and a second electrode disposed on top of the buried oxide layer and coupled to a signal terminal, when considered in view of the rest of the limitations of the base claims.
Claims 20-25 are allowed.  Prior art of record fails to teach or suggest a microring resonator structure comprising a first electrode, a second electrode, and a third electrode having a circular pattern, wherein the first electrode and the second electrode are disposed within a first plane and coupled to a ground potential, the third electrode is disposed within a second plane, parallel to the first plane, and wherein the third electrode is coupled to a signal terminal; and a microring resonator having a circular pattern and disposed within the first plane between the first electrode, the second electrode, and the third electrode, considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5581642 discloses various ring resonators with grating couplers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883